           Case 2:18-cr-00422-SMB Document 1281 Filed 09/09/21 Page 1 of 10



 1   Thomas H. Bienert, Jr. (CA Bar No.135311, admitted pro hac vice)
     Whitney Z. Bernstein (CA Bar No. 304917, admitted pro hac vice)
 2   BIENERT KATZMAN LITTRELL WILLIAMS LLP
 3   903 Calle Amanecer, Suite 350
     San Clemente, California 92673
 4   Telephone: (949) 369-3700
     Facsimile: (949) 369-3701
 5
     tbienert@bklwlaw.com
 6   wbernstein@bklwlaw.com
     Attorneys for James Larkin
 7
     Paul J. Cambria, Jr. (NY Bar No. 1430909, admitted pro hac vice)
 8
     Erin McCampbell (NY Bar. No 4480166, admitted pro hac vice)
 9   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite 120
10   Buffalo, New York 14202
11   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
12   pcambria@lglaw.com
     emccampbell@lglaw.com
13   Attorneys for Michael Lacey
14
     Additional counsel listed on next page
15

16                             IN THE UNITED STATES DISTRICT COURT
17                                     FOR THE DISTRICT OF ARIZONA
18

19   United States of America,                        Case No. 2:18-cr-00422-PHX-SMB
20                        Plaintiff,                  MOTION TO COMPEL
21   vs.                                              GOVERNMENT TO COMPLY
                                                      WITH ITS BRADY AND GIGLIO
22   Michael Lacey, et al.,                           OBLIGATIONS
23                        Defendants.
24

25

26

27

28


                               MOTION TO COMPEL THE GOVERNMENT
                         TO COMPLY WITH ITS BRADY AND GIGLIO OBLIGATIONS
         Case 2:18-cr-00422-SMB Document 1281 Filed 09/09/21 Page 2 of 10



 1
     Gary S. Lincenberg (CA Bar No. 123058, admitted pro hac vice)
 2   Ariel A. Neuman (CA Bar No. 241594, admitted pro hac vice)
 3   Gopi K. Panchapakesan (CA Bar No. 279856, admitted pro hac vice)
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
 4   DROOKS, LINCENBERG & RHOW PC
     1875 Century Park East, 23rd Floor
 5
     Los Angeles, California 90067-2561
 6   Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
 7   glincenberg@birdmarella.com
     aneuman@birdmarella.com
 8
     gpanchapakesan@birdmarella.com
 9   Attorneys for John Brunst
10   Bruce Feder (AZ Bar No. 004832)
11   FEDER LAW OFFICE PA
     2930 E. Camelback Road, Suite 160
12   Phoenix, Arizona 85016
     Telephone: (602) 257-0135
13   bf@federlawpa.com
14   Attorney for Scott Spear

15   David Eisenberg (AZ Bar No. 017218)
     DAVID EISENBERG PLC
16   3550 N. Central Ave., Suite 1155
17   Phoenix, Arizona 85012
     Telephone: (602) 237-5076
18   Facsimile: (602) 314-6273
     david@deisenbergplc.com
19
     Attorney for Andrew Padilla
20
     Joy Malby Bertrand (AZ Bar No. 024181)
21   JOY BERTRAND ESQ LLC
     P.O. Box 2734
22
     Scottsdale, Arizona 85252
23   Telephone: (602)374-5321
     Facsimile: (480)361-4694
24   joy.bertrand@gmail.com
25   Attorney for Joye Vaught

26

27

28


                             MOTION TO COMPEL THE GOVERNMENT
                       TO COMPLY WITH ITS BRADY AND GIGLIO OBLIGATIONS
         Case 2:18-cr-00422-SMB Document 1281 Filed 09/09/21 Page 3 of 10



 1          The Department of Justice (“DOJ”) previously conducted a grand jury investigation in or
 2   around 2012 into Backpage in the Western District of Washington (“WDWA”). It is undersigned
 3   counsel’s understanding that DOJ concluded that there was no evidence of criminality .
 4   These facts supporting these findings are contained in two memos drafted by DOJ attorneys 1
 5   after subpoenaing documents, interviewing and deposing witnesses, and convening a grand jury.
 6          Defendants have long sought the information from this investigation. In the summer of
 7   2018, the government initially disclosed its memos finding no evidence of criminality, but clawed
 8   these documents back about three weeks later. Litigation followed, and Judge Logan concluded
 9   that various documents including two memos were protected work product. Dkt. 449-1 at 4
10   (“Accordingly, the Court finds that the information contained in the Disclosed Memos does not
11   rise to the level of Brady or Giglio material that would supersede any claim of attorney work
12   product privilege in this case.”).
13          The case has evolved significantly in the past 32 months since Judge Logan issued his
14   ruling. Critically, as the government’s opening (Dkt. 1272-1) and opposition to the motion for
15   acquittal, or, in the alternative, mistrial (Dkt. 1275) make clear, the government’s case centers
16   around its beliefs that (1) one can conclude that an adult ad is for prostitution just by looking at
17   it, (2) the majority of the ads on Backpage.com were for prostitution, on their face, and (3)
18   Backpage (and apparently its former executives and employees through a vicarious liability
19   theory, despite these crimes requiring specific intent) engaged in criminality and had the specific
20   intent to promote the prostitution activities of a business enterprise through the website’s (i)
21   “content aggregation,” (ii) “reciprocal link agreement with The Erotic Review,” (iii) “relationship
22   with super affiliates,” and (iv) “moderation practices.” Dkt. 1275 at 5. As is also clear at this
23   point, significant defenses in this case center around the fact that (1) the ads are facially legal and
24   presumptively protected by Section 230 and the First Amendment and (2) the government cannot
25   prove any Defendants’ specific intent to aid a business enterprise’s prostitution activities.
26          Defendants bring this motion to compel the government to produce all materials from
27

28   1Earlier today, undersigned counsel suggested that she understood that the author of the memos
     was a special agent. This is not correct. Undersigned counsel apologizes for this misstatement.
                                                1
                              MOTION TO COMPEL THE GOVERNMENT
                        TO COMPLY WITH ITS BRADY AND GIGLIO OBLIGATIONS
          Case 2:18-cr-00422-SMB Document 1281 Filed 09/09/21 Page 4 of 10



 1   its WDWA investigation that were relied upon when its attorneys concluded that there
 2   was no evidence of criminality . Defendants also ask this Court to review the memos in camera
 3   to determine whether any of the information in the memos themselves could undermine in any
 4   way the positions that the government has currently taken.
 5   I.     THE GOVERNMENT IS CONSTITUTIONALLY REQUIRED TO
            PRODUCE BRADY/GIGLIO INFORMATION.
 6
            Under Brady, Giglio, and their progeny, as a matter of constitutional due process defense
 7
     counsel are entitled to all evidence that “is favorable to the accused” or may be “material either
 8
     to guilt or punishment,” including “impeachment evidence.” United States v. Bagley¸473 U.S. 667,
 9
     676 (1985). The government’s suppression of evidence by failing to comply with its Brady
10
     obligations violates the constitution “whether willful or inadvertent” and “irrespective of the
11
     good faith or bad faith of the prosecution.” United States v. Price, 566 F.3d 900, 907 (9th Cir. 2009)
12
     (quoting, respectively, Edwards v. Ayers, 542 F.3d 759, 768 (9th Cir. 2008), and Brady, 373 U.S. at
13
     87). Brady and Giglio prevent the government from leaving the defense “empty handed at trial
14
     precisely because the government did not disclose … relevant information.” United States v.
15
     Sedaghaty, 728 F.3d 885, 900 (9th Cir. 2013).
16
            Information concerning factual or legal matters that contradict the prosecution’s theory
17
     of the case are, by definition, Brady materials that must be disclosed. See, e.g., Bies v. Sheldon, 775
18
     F.3d 386, 398-403 (6th Cir. 2014) (upholding finding of a Brady violation because of suppression
19
     of “Evidence Undermining the State’s Theory of the Case”); Wolfe v. Clarke, 819 F. Supp. 2d 538,
20
     558 (E.D. Va. 2011) (vacating conviction after finding the prosecution violated Brady by
21
     withholding investigative reports and interviews “undermining its theory of the case”).
22
     Disclosure is required for all information likely to lead to evidence favorable to the defense.
23
     Ellsworth v. Warden, 333 F.3d 1 (1st Cir. 2003) (en banc). Witness statements that contradict the
24
     government’s d allegations are plainly Brady materials, and so too are prosecutors’ writings
25
     recounting exculpatory evidence (or the lack of incriminating evidence) uncovered in an
26
     investigation. See United States v. Kohring, 637 F.3d 895, 906-912 (9th Cir. 2011) (finding Brady
27
     violation for government’s failure to disclose witness interviews and attorney memoranda and
28

                                                2
                              MOTION TO COMPEL THE GOVERNMENT
                        TO COMPLY WITH ITS BRADY AND GIGLIO OBLIGATIONS
           Case 2:18-cr-00422-SMB Document 1281 Filed 09/09/21 Page 5 of 10



 1   notes about a bribery investigation, noting that although the prosecutor’s opinions may have
 2   been protected work product, Brady compelled disclosure of exculpatory facts reflected in
 3   attorney writings); see also United States v. Bundy, 986 F.3d 1019, 1033 (“[T]he government must
 4   always produce any potentially exculpatory or otherwise favorable evidence without regard to
 5   how the withholding of such evidence might be viewed ... as affecting the outcome of the trial.
 6   The question before trial is not whether the government thinks that disclosure of the information
 7   or evidence ... might change the outcome of the trial going forward, but whether the evidence is
 8   favorable and therefore must be disclosed.” (citation omitted)); id. at 1040 (“Even assuming that
 9   the government could have understood the district court’s motion-in-limine order to preclude
10   the usefulness of evidence supporting an affirmative claim of self defense, the evidence was still
11   quite obviously Brady material . . . Espousing the belief that evidence undercutting the
12   government’s central theory of mens rea was somehow irrelevant and not Brady material was
13   preposterous and reckless.”).
14           The government’s disclosure obligation encompasses not only the information in the
15   prosecutor’s files, but all information held by investigators, other agents of the government, or
16   other authorities with which the government has coordinated. See Price, 566 F.3d at 909. Indeed,
17   “the prosecution has a duty to learn of any exculpatory evidence known to others acting on the
18   government’s behalf,” as Brady would be undermined if the government could avoid its
19   obligations by claiming that relevant information was in other agents’ files. See Carriger v. Stewart,
20   132 F.3d 463, 479-80 (9th Cir. 1997) (en banc); accord Price, 566 F.3d at 909.
21   II.     DEFENSE COUNSEL HAS REPEATEDLY DEMANDED THE WDWA
             BRADY/GIGLIO MATERIALS.
22
             A.     The government has produced only part of what Defendants believe exists.
23
             In the past nearly four years of this prosecution, the government has disclosed precious
24
     little of the information obtained in the WDWA investigation. It has provided the testimony of
25
     six witnesses who appeared before the WDWA grand jury, five of whom were Backpage employees
26
     (Hammer, Kaiping, Wingfield, Ronan, Vaught).            But the government conducted numerous
27
     interviews of Backpage personnel (including of at least moderators La Tamara Barlow, Justin Dew,
28

                                               3
                             MOTION TO COMPEL THE GOVERNMENT
                       TO COMPLY WITH ITS BRADY AND GIGLIO OBLIGATIONS
         Case 2:18-cr-00422-SMB Document 1281 Filed 09/09/21 Page 6 of 10



 1   Brian Patenge, and Brian Alstadt) and others (including Charles Craig), yet has produced no
 2   summaries or notes or any other records of the evidence underlying the government’s decision not
 3   to prosecute Backpage.com. After repeated demands, the government did disclose a page of an
 4   IRS agent’s typed notes from 2013 related to Alstadt (USAO-BP-0015557), though it is unclear if
 5   this is the entirety of the DOJ’s WDWA materials of his interview.
 6          The few WDWA materials the government has disclosed are largely if not entirely
 7   exculpatory. For example, a central theme of the government’s case here is that Backpage edited
 8   ads to remove terms “indicative of prostitution” and then ran the ads with an intent to promote
 9   or facilitate prostitution. The employees who testified in the WDWA explained that Backpage
10   used a multi-tiered moderation system to prevent user ads that violated the website’s terms of
11   use, including any that offered sex for money. And contrary to the government’s repeated
12   accusations that Backpage routinely edited terms in ads, the employees testified that by mid-2012
13   Backpage forbade editing from then on and ads that contained disallowed terms were blocked or
14   deleted entirely. Evidence that the government knew in 2012 that the allegations it now advances
15   are wrong is plainly material and exculpatory.        Evidence that the government pursued a
16   prosecution after acknowledging that Backpage’s actual conduct would not establish criminal
17   knowledge or intent likewise is material and exculpatory. Defendants believe that other evidence
18   the government obtained in the WDWA proceeding will further support the defense and
19   contradict the government’s charges.
20          B.      Defendants have previously requested the rest of these materials.
21          Defendants have repeatedly raised with the government its obligations to disclose
22   materials under Brady v. Maryland, 373 U.S. 83, 87 (1963), and Giglio v. United States, 405 U.S. 150,
23   154 (1972). See Doc. 273-2, at 4 (July 13, 2018 email from M. Piccarreta to DOJ). Defendants
24   repeated this request in further entreaties to DOJ and in a motion asking the Court to compel
25   the government to produce and identify Brady/Giglio materials. Doc. 273 (Motion for Itemization
26   of Brady/Giglio Material). More to the point, Defendants have specifically requested all evidence
27   from the WDWA investigation, noting that it is likely exculpatory. See, e.g., Exhibit A (Oct. 26,
28   2018 letter from M. Piccarreta to K. Rapp); Exhibit B (May 9, 2019 letter from A. Neuman to K.
                                               4
                             MOTION TO COMPEL THE GOVERNMENT
                       TO COMPLY WITH ITS BRADY AND GIGLIO OBLIGATIONS
         Case 2:18-cr-00422-SMB Document 1281 Filed 09/09/21 Page 7 of 10



 1   Rapp); Exhibit C (March 18, 2020 letter from B. Feder to government); Exhibit D (April 3, 2020
 2   letter from B. Feder to government; Exhibit E (April 27, 2020 letter from B. Feder to
 3   government) (all filed under seal in an abundance of caution).
 4          The trouble is that Defendants do not know and cannot know what the government has
 5   but is not disclosing. Defendants are aware of at least four Backpage moderators (La Tamara
 6   Barlow, Justin Dew, Brian Patenge, and Brian Alstadt) who were interviewed by the IRS (the
 7   same agency where Richard Robinson, the government’s case agent who has been sitting at
 8   counsel table the entire week, works) as part of the DOJ’s WDWA investigation. See Exhibit F,
 9   FBI SA Amy L. Fryberger’s Affidavit in Support of Probable Cause at DOJ-BP0004895325-
10   0004895369, produced to the defense on September 23, 2019, filed under seal in an abundance
11   of caution. These four moderators have appeared on the government’s witness lists at various
12   points in time, and defense counsel accordingly demanded their Jencks materials. In response,
13   the government has taken these moderators off its witness list.           This may obviate the
14   government’s Jencks obligations as to these witnesses, but it does not change their Brady or Giglio
15   obligations.
16          As the government’s trial position seemed to be in direct contrast to its position in
17   WDWA, defense counsel again demanded the exculpatory information from DOJ’s WDWA
18   investigation (see Exhibit G, July 22, 2021 letter from W. Bernstein to government), including an
19   attorney opinion advising a potential buyer that there was no criminal or civil exposure should
20   he decide to purchase Backpage.com (see Exhibit H, Aug. 18, 2021 email from W. Bernstein to
21   government, filed under seal in an abundance of caution).
22          The government has refused to produce these materials under Brady or Giglio on
23   the basis that the WDWA’s “investigation lacked significant evidence that [the government] has
24   since obtained clearly demonstrating Defendants’ knowledge and intent to facilitate prostitution.”
25   See Exhibit I (Aug. 2, 2021 letter from R. Jones to W. Bernstein, filed under seal in an abundance
26   of caution); Exhibit J (Aug. 23, 2021 email from K. Rapp to W. Bernstein, filed under seal in an
27   abundance of caution). But Defendants believe that the requested information will in fact prove
28   that the government did know much of what it now claims not to have known in 2012. The
                                               5
                             MOTION TO COMPEL THE GOVERNMENT
                       TO COMPLY WITH ITS BRADY AND GIGLIO OBLIGATIONS
            Case 2:18-cr-00422-SMB Document 1281 Filed 09/09/21 Page 8 of 10



 1   government is wrong to withhold Brady and Giglio materials because it hopes to prove its current
 2   case at trial. This Court cannot countenance such violations.
 3   III.     CONCLUSION
 4            Defendants have provided ample grounds to demonstrate that DOJ’s WDWA materials
 5   are subject to required disclosure under Brady/Giglio. Cf. Price, 566 F.3d at 910 (in asserting a
 6   Brady claim, the defendant “bears the initial burden of producing some evidence to support an
 7   inference that the government possessed or knew about material favorable to the defense and
 8   failed to disclose it,” and thereafter “the burden shifts to the government to demonstrate that the
 9   prosecutor satisfied his duty to disclose all favorable evidence known to him or that he could
10   have learned from others acting on the government’s behalf” (internal quotations and citations
11   omitted).
12            Defendants respectfully request that the Court compel the government to produce all
13   materials from its WDWA investigation that were relied upon when its attorneys concluded that
14   there was no evidence of criminality.
15            Additionally, since the Court now knows far more about the government’s case and
16   Defendant’s defenses than Judge Logan did three years ago, Defendants also request that the
17   Court review the DOJ’s WDWA memos in camera to determine whether the factual assertions in
18   the memos could undermine positions taken by the government in this trial and, if so, order all
19   or appropriate portions of the memo disclosed.
20
     RESPECTFULLY SUBMITTED this 8th day of September 2021,
21

22                                                              BIENERT KATZMAN LITTRELL
                                                                WILLIAMS LLP
23                                                              s/ Whitney Z. Bernstein
                                                                Thomas H. Bienert, Jr.
24
                                                                Whitney Z. Bernstein
25                                                              Attorneys for James Larkin

26   Pursuant to the District’s Electronic Case Filing Administrative Policies and Procedures Manual (Oct. 2020) §
     II(C)(3), Whitney Z. Bernstein hereby attests that all other signatories listed, and on whose behalf this filing is
27
     submitted, concur in the filing’s content and have authorized its filing.
28

                                                 6
                               MOTION TO COMPEL THE GOVERNMENT
                         TO COMPLY WITH ITS BRADY AND GIGLIO OBLIGATIONS
     Case 2:18-cr-00422-SMB Document 1281 Filed 09/09/21 Page 9 of 10



 1                                        LIPSITZ GREEN SCIME CAMBRIA LLP
                                          s/ Paul J. Cambria, Jr.
 2                                        Paul J. Cambria, Jr.
 3                                        Erin McCampbell Paris
                                          Attorneys for Michael Lacey
 4
                                          BIRD MARELLA BOXER WOLPERT
 5
                                          NESSIM DROOKS LINCENBERG AND
 6                                        RHOW PC
                                          s/ Gary S. Lincenberg
 7                                        Gary S. Lincenberg
                                          Ariel A. Neuman
 8
                                          Gopi K. Panchapakesan
 9                                        Attorneys for John Brunst
10                                        FEDER LAW OFFICE PA
11                                        s/ Bruce Feder
                                          Bruce Feder
12                                        Attorneys for Scott Spear
13                                        DAVID EISENBERG PLC
14                                        s/ David Eisenberg
                                          David Eisenberg
15                                        Attorneys for Andrew Padilla
16                                        JOY BERTRAND ESQ LLC
17                                        s/ Joy Bertrand
                                          Joy Bertrand
18                                        Attorneys for Joye Vaught
19
20

21

22

23

24

25

26

27

28

                                       7
                     MOTION TO COMPEL THE GOVERNMENT
               TO COMPLY WITH ITS BRADY AND GIGLIO OBLIGATIONS
          Case 2:18-cr-00422-SMB Document 1281 Filed 09/09/21 Page 10 of 10



 1                                      CERTIFICATE OF SERVICE
 2               I hereby certify that on September 8, 2021, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
 4   of Electronic Filing to the CM/ECF registrants who have entered their appearance as counsel of
 5   record.
 6
                                                  /s/ Toni Thomas
 7                                                Toni Thomas
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                     1
     3739131.1                             CERTIFICATE OF SERVICE
